Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 12, 2021 in response to the Office Action of December 01, 2020 is acknowledged and has been entered. 
The objection to claim 4 is now withdrawn in view of the claim amendment.
The rejection under 35 U.S.C. 112(a), written description requirement to claims 1-2 is now withdrawn in view of the claim amendment. 
The rejection to claims 4-5 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Peter Hagerty (Reg. No. 42,618) on March 16, 2021. Applicant’s approval was obtained on March 23, 2021. 



Claims 1 and 4 are amended to clarify the scope of the claimed invention and to correct the claim languages to avoid any potential indefiniteness issues. 

Claim 1. A brain function measurement device, comprising: 
a plurality of first light irradiation source probes (LD12) and a plurality of second light irradiation source probes (LD2) for irradiating a scalp of a test subject; 
a first linearly polarizing film (P3) mounted on the plurality of first light irradiation source probes (LD12); [[and ]]
a second linearly polarizing film (P2) mounted on the plurality of second light irradiation source probes (LD2);[[,]] 

a dimming filter (ND) mounted on the second linearly polarizing film (P2); and 
a detection probe (PD1) including a detector (21) and a third linearly polarizing film (P1) on the detector, 
wherein the first linearly polarizing film (P3) is configured to linearly polarize first light from the first plurality of light irradiation source probes (LD12) in a first direction,
wherein the second linearly polarizing film (P2) is configured to linearly polarize second light from the plurality of second light irradiation source probes (LD2) in the first direction, 
wherein the third linearly polarizing film (P1) is configured to linearly polarize, in a second direction, the first light from the first plurality of light irradiation source probes (LD12), linearly polarized by the first linearly polarization film (P3), and reflected from the scalp,
wherein the third linearly polarizing film (P1) is configured to linearly polarize, in the second direction, the second light from the second plurality of light irradiation source probes (LD2), linearly polarized by the second linearly polarization film (P2), and reflected from the scalp,
wherein the second direction is orthogonal to the first direction,
wherein the detection probe is configured to detect intensity of the first light from the first plurality of light irradiation source probes (LD12), linearly polarized by the first linearly polarization film (P3), reflected from the scalp and linearly polarized by the third linearly polarization film (P1), 
wherein the detection probe is configured to detect intensity of the second light from the second plurality of light irradiation source probes (LD2), linearly polarized by the second linearly polarization film (P2), reflected from the scalp and linearly polarized by the third linearly polarization film (P1), 

wherein the plurality of first light irradiation source probes (LD12) is at a first distance (L12) from the detection probe (PD1) and the plurality of second light irradiation source probes (LD2) is at a second distance (L2) from the detection probe, and 
wherein the dimming filter (ND) selectively reduces the intensity of the light irradiated from the plurality of second light irradiation source probes (LD2) so as to normalize the intensities of the reflected light detected by the detection probe.  

Claim 4. A brain function measurement method, comprising: 
irradiating a scalp of a test subject with a plurality of light beams generated from a plurality of first light irradiation source probes (LD12) and a plurality of second light irradiation source probes (LD2)[[,]]; 
linearly polarizing a first light from the plurality of first light irradiation source probes in a first direction by a first linearly polarized film (P2);
linearly polarizing a second light from the plurality of second light irradiation source probes in a first direction by a second linearly polarized film (P3);

selectively lowering an intensity of the second light from the plurality of second light irradiation source probes (LD2) so as to normalize intensities of the first light and the second light by eliminating a distance effect on the intensities between the first light and the second light,
wherein the plurality of first light irradiation source probes (LD12) is at a first distance (L12) from a detection probe (PD1) and the plurality of second light irradiation source probes (LD2) is at a second distance (L2) from the detection probe (PD1); 
blocking, in a second direction, the first light from the plurality of first light irradiation source probes (LD12), linearly polarized by the first linearly polarization film (P3), and reflected from the scalp, and the second light from the second plurality of light irradiation source probes (LD2), linearly polarized by the second linearly polarization film (P2), and reflected from the scalp, 
wherein blocking the light waves comprises providing a third polarizing film (P1) on the detector probe, 
wherein the third linearly polarizing film (P1) is configured to linearly polarize the first light and the second light,
wherein the first direction and the second direction are orthogonal; and 
detecting intensities of light beams generated by the blocking in the detection probe[[; and]].


Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claim 1 in regard to the features of the device comprises “the first linearly polarizing film (P3) is configured to linearly polarize, in a second direction, (1) the first light from the first plurality of light irradiation source probes (LD12), linearly polarized by the first linearly polarization film (P3) in a first direction, and reflected from the scalp, and (2) the second light from the second plurality of light irradiation source probes (LD2), linearly polarized by the second linearly polarization film (P2) in the first direction, and reflected from the scalp, wherein the second direction is orthogonal to the first direction”, and in claim 4 in regard to the features of the method comprises “blocking, with a third linearly polarizing film (P1) on the detector probe and in a second direction, (1) the first light from the plurality of first light irradiation source probes (LD12), linearly polarized by the first linearly polarization film (P3) in a first direction, and reflected from the scalp, and (2) the second light from the second plurality of light irradiation source probes (LD2), linearly polarized by the second linearly polarization film (P2) in the first direction, and reflected from the scalp, wherein the first direction and the second direction are orthogonal”, in combination with the other claimed elements, are not taught or disclosed in the prior art. 
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 6-9 of the response filed on February 12, 2021, which Examiner agrees with.
Dependent claims 2 and 5 are allowed at least by virtue of their respective dependency upon an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793